Morton, J.
In Dawes v. Rodier, 125 Mass. 421, it was held that, if a married woman engages in the business of keeping a boarding-house, and neglects to file the certificate required by the St. of 1862, c. 198, the debts due to her for board are liable to attachment by the creditors of her husband. The question whether the St. of 1862, c. 198, was repealed by the St. of 1874, c. 184, was not raised in that case, but it is necessarily involved in the adjudication. This question is directly presented by the claimant in the case at bar, but we are of opinion that the ground taken by her cannot be maintained.
The St. of '1874 expressly repeals the St. of 1869, c. 409, § 1, and of 1863, c. 165, these statutes bearing upon subjects embraced within the purview of the repealing statute, but it contains no provision repealing the St. of 1862. As the St. of 1862 is not *413expressly repealed, the question is whether it is repealed by implication.
The later statute does not revise the whole subject embraced in the previous statutes. Its provisions are limited to the rights of a married woman to convey shares in corporations and real estate, to make contracts, to receive the wages of her work and labor, to sue, and to act as executrix, administratrix, guardian or trustee. It does not include the subject of her rights, liabilities and duties when she carries on business on her separate account. In other words, the later statute contains no provisions affecting the subject provided for in the St. of 1862. Full effect may be given to all its provisions consistently with the continued operation of the St. of 1862. It cannot therefore be held to repeal the previous statute by implication. Gilson v. Emery, 11 Gray, 430. McQuade v. O'Neil, 15 Gray, 52.
The necessary result is that, as the claimant failed to file the certificate required by the statute, the debt due to her by the trustee could be attached by a creditor of her husband.

Trustee charged.